Citation Nr: 1336214	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm and elbow disability, claimed as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected left knee disability.

3.  Entitlement to an increased evaluation for traumatic arthritis of the left knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a left knee injury, currently evaluated as 10 percent disabling.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disability, claimed as secondary to service-connected left knee disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability, claimed as swelling, claimed as secondary to service-connected left knee disability.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, claimed as fluid, claimed as secondary to service-connected left knee disability. 

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to March 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied increased evaluations for the Veteran's left knee disabilities, and denied service connection for a right arm and elbow disability.

It is also on appeal from a November 2008 rating decision that denied service connection for a right hip disability, claimed as secondary to service-connected left knee disability, and found that new and material evidence had not been received to reopen claims for service connection for disabilities of the left leg, right leg and right knee, each claimed as secondary to service-connected left knee disability.

During an April 2013 hearing before the undersigned Veterans Law Judge, the Veteran made it clear that he contends that his right arm and elbow disability, right hip disability, left leg disability, right leg disability and right knee disability are due to his service-connected left knee disabilities.  He has not contended, and the evidence does not suggest, that these disabilities had their onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Also during the April 2013 hearing, the Veteran raised the issue of entitlement to service connection for a left toe disability, secondary to service-connected left knee disability.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a right arm and elbow disability, claimed as secondary to service-connected left knee disability; service connection for a right hip disability, claimed as secondary to service-connected left knee disability; service connection for a right leg disability, claimed as secondary to service connected left knee disability; service connection for a right knee disability, claimed as secondary to service-connected left knee disability; an increased evaluation for traumatic arthritis of the left knee, currently evaluated as 20 percent disabling; and an increased evaluation for residuals of a left knee injury, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2008 Board decision denied service connection for a left leg disability, to include as secondary to left knee disability. 

2.  Evidence added to the record since the June 2008 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left leg disability, claimed as secondary to service-connected left knee disability, and does not raise a reasonable possibility of substantiating that claim.

3.  A June 2008 Board decision denied service connection for a right leg disability, to include as secondary to left knee disability. 

4.  Evidence added to the record since the June 2008 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right leg disability, claimed as secondary to service-connected left knee disability, and does raise a reasonable possibility of substantiating that claim.

6.  An April 2003 rating decision denied service connection for a right knee disability, to include as secondary to left knee disability; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

7.  Evidence added to the record since the April 2003 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied service connection for a left leg disability, claimed as secondary to service-connected left knee disability, is final.  38 U.S.C.A. § 7104(b) (West 2002)

2.  Evidence received since the June 2008 Board decision is not new and material, and the claim for service connection for a left leg disability, claimed as secondary to service-connected left knee disability, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

3.  The June 2008 Board decision that denied service connection for a right leg disability, claimed as secondary to service-connected left knee disability, is final.  38 U.S.C.A. § 7104(b) (West 2002)

4.  Evidence received since the June 2008 Board decision is new and material, and the claim for service connection for a right leg disability, claimed as secondary to service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

5.  The April 2003 rating decision that denied service connection for a right leg disability, claimed as secondary to service-connected left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the April 2003 rating decision is new and material, and the claim for service connection for a right leg disability, claimed as secondary to service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Correspondence dated in September 2008 provided the Veteran adequate notice that included Kent notice.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, post-service private and VA medical records, the Veteran's own statements, the transcript of a March 2010 hearing before a Decision Review Officer (DRO), and the transcript of the April 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.


Legal Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Left Leg Disability

The June 2008 Board decision denied service connection for a left leg disability, secondary to service-connected left knee disability.  It noted that an August 2006 VA examination report stated that the Veteran's varicose veins in both legs were not caused by, aggravated by or accelerated by his service-connected left knee disability.  The examiner concluded that the Veteran had no condition of the bilateral legs due to his service-connected left knee disability.  

Evidence of record at that time included the Veteran's service treatment records, post-service medical records, Social Security Administration (SSA) records, and the Veteran's own contentions, including the transcript of a June 2004 DRO hearing.  

Evidence received since the June 2008 Board decision includes subsequently dated VA treatment records that show that the Veteran continued to seek medical treatment for left leg/bilateral leg pain.  Subsequent private medical records dated in 2010 and 2011 from the Jeff Anderson Regional Hospital reflect treatment of chronic venous stasis changes and possible peripheral neuropathy.  They include a January 2010 discharge summary that provides pertinent discharge diagnoses of chronic lower extremity pain secondary to venous insufficiency and dermatitis right lower extremity.  Reports of VA examinations conducted in April 2009 and May 2010 to determine the current severity of the Veteran's service-connected left knee disabilities are negative for any left leg disability not involving the left knee.  During a March 2010 DRO hearing, the Veteran did not address a left leg disability other than the service-connected left knee disabilities.  The report of a January 2013 VA Disability Benefits Questionnaire (DBQ) reflects that the Veteran had constant pain in both legs that the examiner felt was more likely secondary to his neuropathy and venous insufficiency than strictly degeneration in his knees.  

None of the additional VA and private medical records show that the Veteran has a chronic left leg disability that is secondary to his service-connected left leg disability.  38 C.F.R. § 3.310 (2012).  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for a left leg disability, secondary to service-connected left knee disability.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA and private medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has offered additional written and oral contentions that he incurred a left leg disability as a result of service-connected left knee disability.  The Board finds that these assertions are redundant of his prior contentions that were already considered and rejected by the June 2008 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case of whether the Veteran has a left leg disability, secondary to service-connected left knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a left leg disability, claimed as secondary to service-connected left knee disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Right Leg Disability 

The June 2008 Board decision denied service connection for a right leg disability, secondary to service-connected left knee disability.  It noted that an August 2006 VA examination report stated that the Veteran's varicose veins in both legs were not caused by, aggravated by or accelerated by his service-connected left knee disability.  The examiner concluded that the Veteran had no condition of the bilateral legs due to his service-connected left knee disability.  

Evidence of record at that time included the Veteran's service treatment records, post-service medical records, SSA records, and the Veteran's own contentions, including the transcript of a June 2004 DRO hearing.  

Evidence received since the June 2008 Board decision includes the transcript of the March 2010 DRO hearing.  It relates that the Veteran identified at least two physicians by name who had told him that he had a right leg and/or right knee disability due to overcompensating for his service-connected left knee disabilities.  

The Board finds that the Veteran's testimony constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is new testimony that was not previously submitted to VA.  It is material because it constitutes evidence that medical doctors have stated that the Veteran has a right leg disability secondary to his service-connected left knee disabilities.  It weighs against the negative opinion set forth in the January 2013 VA DBQ that the Veteran's constant pain in the right leg was more likely secondary to his neuropathy and venous insufficiency than strictly degeneration in his knees.  Thus, the Veteran's testimony also triggers VA's duty to obtain a medical opinion.  See Shade, supra; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Right Knee Disability 

The April 2003 rating decision denied service connection for a right knee disability, to include as secondary to left knee disability; the Veteran did not submit a notice of disagreement for that decision, and it became final.  The rating decision noted that the Veteran did not have a right knee disability.  There was no evidence that the Veteran's claimed right knee fluid was secondary to the Veteran's service-connected left knee disabilities.  

Evidence of record at that time included the Veteran's service treatment records, post-service medical records and the Veteran's own contentions.  

Evidence received since the April 2003 rating decision includes the transcript of the March 2010 DRO hearing.  It relates that the Veteran identified at least two physicians by name who had told him that he had a right leg and/or right knee disability due to overcompensating for his service-connected left knee disabilities.  

The Board finds that the Veteran's testimony constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is new testimony that was not previously submitted to VA.  It is material because it constitutes evidence that medical doctors have stated that the Veteran has a right knee disability secondary to his service-connected left knee disabilities.  It weighs against the negative opinion set forth in the January 2013 VA DBQ that the Veteran's constant pain in the right leg was more likely secondary to his neuropathy and venous insufficiency than strictly degeneration in his knees.  Thus, the Veteran's testimony also triggers VA's duty to obtain a medical opinion.  See Shade, supra; see also McLendon, supra.  


(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a left leg disability, claimed as secondary to service-connected left knee disability, is denied.  

New and material evidence having been received, the application to reopen a claim for service connection for right leg disability, claimed as secondary to service-connected left knee disability is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for right knee disability, claimed as secondary to service-connected left knee disability is granted; to this extent only, the appeal is granted.


REMAND

A preliminary review of the record indicates that the remanded claims require additional development.

During the April 2013 hearing, the Veteran testified that he had not worked for three or four years, due to his service-connected left knee disabilities.  He stated that he currently received SSA benefits.  VA has not obtained SSA records for the Veteran since 2007 (prior to the Veteran's alleged receipt of SSA benefits), and thus the SSA records before the Board appear incomplete.  As the Veteran's testimony suggests that SSA found the Veteran to be disabled due to his service-connected left knee disabilities, any additional SSA records would be relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the Veteran asserts that his service-connected left knee disabilities have also caused his claimed right arm and elbow, right hip, right leg and right knee disabilities, the SSA records would be relevant to those claims as well.  Id. 

The Court has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's testimony that his service-connected left knee disabilities prevent employment raises the issue of entitlement to a TDIU.  Although raised by the record, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  This issue has not been adjudicated by the RO, and as such, has not been developed for appellate consideration.  Pursuant to Rice, it must be remanded to the RO for adjudication. 

Further, inasmuch as the claims for service connection for a right leg disability, claimed as secondary to service-connected left leg disability, and service connection for right knee disability, claimed as secondary to service-connected left knee disability, have been reopened, they must be considered de novo.  

On review, the Board finds that the claims require additional development.  Since the Veteran's March 2010 DRO hearing testimony raises the possibility that the Veteran incurred disabilities of the right leg and right knee as a result of service-connected left knee disability, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.  In addition, the VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of any type of SSA benefits since 2007, as well as all medical and employment records relied upon in making the determination(s).  Document the efforts made to obtain these records along with any negative responses.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right leg disability and right knee disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any right leg disability 

or right knee disability that may be present is proximately due to, the result of, or aggravated by the Veteran's service-connected left knee disabilities.

The examiner is requested to provide a rationale for any opinion expressed.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine whether the Veteran's service-connected disabilities render the Veteran unemployable.  The claims file must be made available to the examiner.  In addressing whether the Veteran's service-connected disabilities render the Veteran unemployable, the examiner is specifically asked to address the Veteran's service-connected left knee disabilities.  A complete rationale for all opinions expressed must be provided.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


